Citation Nr: 0512304	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to direct service connection for 
hypertension.

2.  Entitlement to secondary service connection for 
hypertension.

3.  Entitlement to service connection for folliculitis.

4.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952 and from July 1952 to July 1969.  He participated in 
Operation HARDTACK I in 1958 and had service in Vietnam in 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of service connection for folliculitis and actinic 
keratosis are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of secondary 
service connection for hypertension is "inextricably 
intertwined" with the matter of service connection for 
actinic keratosis and is deferred pending development of that 
claim.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

Hypertension was not manifest during service or within one 
year of separation and is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a June 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  
 
In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
In this case, there was adequate VCAA notice, followed by 
process.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by the VA or by the claimant, and there is no other 
specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Hypertension is not listed as a radiogenic disease under 
38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(2).  If a claim is 
based on a disease not listed in 38 C.F.R. § 3.311(b)(2), VA 
shall consider it under 38 C.F.R. § 3.311 if the claimant has 
cited or submitted competent scientific or medical evidence 
that it is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Hypertension is not listed as a presumptive disease based on 
participation in a "radiation-risk activity" under 
38 U.S.C.A. § 1112(c).  38 U.S.C.A. § 1112(c)(2).  Onsite 
participation in Operation HARDTACK I is considered 
participation in a "radiation-risk activity" for the purposes 
of 38 U.S.C.A. § 1112(c)(2).  38 C.F.R. § 3.309(d)(3).  

Hypertension is not listed as a presumptive disease 
associated with exposure to Agent Orange.  
38 C.F.R. § 3.309(e).  

Analysis

The veteran has appealed the denial of service connection for 
hypertension.  He claims that it is due to radiation exposure 
and Agent Orange exposure in service.  A January 1984 Air 
Force record reports that the veteran sustained 2.235 rem 
radiation exposure as a participant in Operation HARDTACK I 
in 1958.  

The Board notes that the veteran has not alleged that 
hypertension was incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

A diagnosis of hypertension is not contained in service 
medical records.  The veteran's blood pressure was 116/72 and 
his vascular system was clinically normal on service 
retirement examination in January 1969.  

A diagnosis of hypertension is not reported prior to March 
2001.  On VA evaluation in March 2001, the veteran's blood 
pressure was 156/96 and the assessment was new hypertension.

Hypertension was not manifest in service or within 1 year of 
service separation.  No competent evidence relates it to 
service.  It is not listed as a radiogenic disease under 
38 C.F.R. § 3.311 and the veteran has not cited or submitted 
competent scientific or medical evidence which indicates that 
it is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), 
(4).  It may not be presumptively service connected under 
38 U.S.C.A. § 1112(c)(2) based on the veteran's participation 
in a "radiation-risk activity" or under 38 U.S.C.A. § 1116(a) 
based on Agent Orange exposure, as it is not a presumptive 
disease under either appropriate law or regulation.

The veteran, being a layperson, is unable to indicate the 
etiology of his hypertension.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, direct service connection for 
hypertension is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to direct service connection for hypertension is 
denied.


REMAND

The veteran claims that hypertension is secondary to actinic 
keratosis.  The matter of service connection for actinic 
keratosis requires further development.  The issue of 
secondary service connection for hypertension is inextricably 
intertwined with the issue of service connection for actinic 
keratosis.  Accordingly, appellate review of the matter of 
secondary service connection for hypertension is deferred 
pending completion of action below.

The veteran was treated for skin problems on a number of 
occasions in service.  Post-service, allergic reaction 
contact dermatitis was assessed by VA in June 2001.  
Folliculitis and actinic keratosis were assessed by VA in 
October 2001.  The veteran claims folliculitis and actinic 
keratosis are related to service.

Service connection has been established for seborrheic 
dermatitis.  However, in-service manifestations were 
described as neurodermatitis, a rash, tinea, dermatitis 
verrata, dermatophytosis, seborrheic dermatitis, etc.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there is competent evidence of 
persistent or recurrent symptoms of disease and evidence that 
these symptoms may be associated with active service, an 
examination is necessary.  Duenas v. Principi, 18 Vet. App. 
512, 518 (2004).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA skin examination should be 
conducted.  The examiner should review 
the veteran's claims folder, examine the 
veteran, indicate what skin diseases he 
has, and render opinions with reasons as 
to whether they are related to service, 
including any in-service skin 
manifestations.  In particular, is 
folliculitis or actinic keratosis 
consistent with any in-service 
manifestation?  The claims folder should 
be made available to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


